ON APPLICATION FOB. REHEARING
PER CURIAM.
Counsel for both parties , object to our statement that this matter came before us on motion to dismiss the appeal. We find that the statement to that effect was made in error, as there is in the record no such motion. When the matter was before us on oral argument some months ago, the question of our jurisdiction, vel non, was raised, and both counsel agreed to submit to us briefs on the question of whether the' amount in dispute was the $1,500 deposit, or the $15,-000 contract.
After many months, no briefs on this question were filed, and, as the Supreme Court had in the meantime acted upon certain other cases involving questions which we think similar, we concluded to hold this matter no longer, but to transfer it to the Supreme Court as involving an amount in excess of our maximum jurisdictional limit.
Since we are authorized and, in fact, required to refuse on our own motion to take jurisdiction of a case which, by reason of the matter involved, is beyond our jurisdictional limit, it is of no importance that we transferred the appeal on our own motion, rather than on motion of one of the attorneys.
On reexamination of the record we are confirmed in our opinion originally announced. The contract of sale' which is in the record is signed by both parties and we are not authorized to treat it as an absolute nullity. We think that there is involved in this case the validity of that contract as one of the necessary issues.
The rehearing requested by both parties is refused.